1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3                                                 ***
4    CHARLES C. NORRIS,                                   Case No. 2:19-cv-01424-KJD-DJA
5                                            Plaintiff,                    ORDER
6            v.
7    SHERIFF JOE LOMBARDO, et al.,
8    2:19
                                         Defendants.
9
10
11          This action began with a pro se civil rights complaint filed pursuant to 42 U.S.C. §

12   1983 by a former state prisoner. On September 3, 2019, this Court issued an order

13   directing Plaintiff to file his updated address within the Court within thirty (30) days from

14   the date of the order. Further, Plaintiff was also directed to either: (1) file a fully complete

15   application to proceed in forma pauperis for non-prisoners; or (2) pay the full filing fee of

16   $400.00 within thirty (30) days from the date of the order. (ECF No. 5). The thirty-day

17   period has now expired and Plaintiff has not filed an updated address with the Court and

18   has not filed an application to proceed in forma pauperis for non-prisoners, paid the full

19   filing fee, or otherwise responded to the Court’s order.

20          District courts have the inherent power to control their dockets and “[i]n the

21   exercise of that power, they may impose sanctions including, where appropriate . . .

22   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

23   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

24   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

25   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

26   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

27   1992) (affirming dismissal for failure to comply with an order requiring amendment of

28   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal
1    for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of
2    address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming
3    dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
4    1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
5    local rules).
6           In determining whether to dismiss an action for lack of prosecution, failure to obey
7    a court order, or failure to comply with local rules, the court must consider several factors:
8    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
9    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
10   disposition of cases on their merits; and (5) the availability of less drastic alternatives.
11   See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
12   130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
13          Here, the Court finds that the first two factors, the public’s interest in expeditiously
14   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
15   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
16   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
17   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
18   West, 542 F.2d 522, 524 (9th Cir. 1976).            The fourth factor—public policy favoring
19   disposition of cases on their merits—is greatly outweighed by the factors in favor of
20   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
21   the court’s order will result in dismissal satisfies the “consideration of alternatives”
22   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
23   F.2d at 1424. The Court’s order requiring Plaintiff to file an updated address and an
24   application to proceed in forma pauperis for non-prisoners or pay the full filing fee within
25   thirty (30) days expressly stated: “If Plaintiff fails to timely comply with this order, the Court
26   shall dismiss this case without prejudice.” (ECF No. 5 at 2.) Thus, Plaintiff had adequate
27   warning that dismissal would result from his noncompliance with the Court’s order to file
28   an updated address and an application to proceed in forma pauperis for non-prisoners or



                                                   -2-
1    pay the full filing fee within thirty (30) days.
2           It is therefore ordered that this action is dismissed without prejudice based on
3    Plaintiff’s failure to file an updated address and an application to proceed in forma
4    pauperis for non-prisoners or pay the full filing fee in compliance with this Court’s
5    September 3, 2019 order.
6           It is further ordered that the Clerk of Court shall enter judgment accordingly.
7                       15 day of October, 2019.
            DATED THIS ____
8
9                                                         UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                    -3-
